Exhibit 10.2 PLEDGE AND SECURITY AGREEMENT THIS PLEDGE AND SECURITY AGREEMENT (as it may be amended, restated, supplemented or modified from time to time, this “ Security Agreement ”) is entered into as of September 6, 2013, by SWK Holdings Corporation, a Delaware corporation (“ SWK Holdings ”), SWK Funding LLC, a Delaware limited liability company (“ SWK Funding ”), SWK Advisors LLC, a Delaware limited liability company (“ SWK Advisors ”), SWK HP Holdings GP LLC, a Delaware limited liability company (“ SWK HP GP ”, and together with SWK Holdings, SWK Funding, and SWK Advisors, “ Initial Grantors ” and together with any additional grantors, whether now existing or hereafter formed, that become parties to this Security Agreement by executing a Supplement hereto, “ Grantors ” and each individually, a “ Grantor ”), and Double Black Diamond, L.P., a Delaware limited partnership (“ Secured Party ”). PRELIMINARY STATEMENTS A. On the date hereof, Initial Grantors and Secured Party executed a Loan Agreement (as amended, restated, replaced, modified or supplemented from time to time, the “ Loan Agreement ”) pursuant to which Secured Party agreed to make loans to SWK Holdings and SWK Funding from time to time up to an original aggregate principal amount of $15,000,000 (as the same may be increased from time to time) on the terms and subject to the conditions set forth in the Loan Agreement. B.Secured Party has conditioned its obligations under the Loan Agreement upon the execution and delivery by Grantors of this Security Agreement, and Grantors have agreed to enter into this Security Agreement to secure all obligations owing to Secured Party under the Loan Documents. ACCORDINGLY, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, each Grantor and Secured Party hereby agree as follows: ARTICLE I DEFINITIONS Terms Defined in Loan Agreement . All capitalized terms used herein (including in the introductory paragraph and the Preliminary Statements of this Security Agreement) and not otherwise defined shall have the meanings assigned to such terms in the Loan Agreement. Terms Defined in UCC . Terms defined in the UCC (as defined below) which are not otherwise defined in this Security Agreement are used herein as defined in the UCC. Definitions of Certain Terms Used Herein . As used in this Security Agreement, in addition to the terms defined in the introductory paragraph hereto and in the Preliminary Statements, the following terms shall have the following meanings: “ Account Debtor ” means a Person who is obligated on an Account. “ Accounts ” shall have the meaning set forth in Chapter 9 of the UCC. “ Advisory Contract ” means any advisory, consulting, or similar agreement entered into by and between SWK Advisors and third parties from time to time in the ordinary course of SWK Advisors’ business. “ Article ” means a numbered article of this Security Agreement, unless another document is specifically referenced. “ Assigned Contracts ” means, collectively, all of each Grantor’s rights and remedies under, and all moneys and claims for money due or to become due to such Grantor under all contracts, including, without limitation, any Underlying Agreement, to which such Grantor is a party, and any and all amendments, supplements, extensions, and renewals thereof including all rights and claims of such Grantor now or hereafter existing: (a) under any insurance, indemnities, warranties, and guarantees provided for or arising out of or in connection with any of the foregoing agreements, (b) for any damages arising out of or for breach or default under or in connection with any of the foregoing agreements, (c) to all other amounts from time to time paid or payable under or in connection with any of the foregoing agreements, or (d) to exercise or enforce any and all covenants, remedies, powers and privileges thereunder. “ Chattel Paper ” shall have the meaning set forth in Chapter 9 of the UCC. “ Collateral ” shall have the meaning set forth in Article II
